Citation Nr: 0932216	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-07 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1957.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.


FINDINGS OF FACT

1.  Pes planus was not noted during the Veteran's October 
1955 military entrance examination, or at any other time 
during his service, except when examined in October 1957 for 
separation when it was indicated he had 2nd degree pes planus 
that was asymptomatic and not then currently disabling (NCD).

2.  The Veteran's pes planus was not caused or made 
permanently worse by his military service.


CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the fourth requirement that VA also request that 
the claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC).  In that instance, the intended purpose of the notice 
is not frustrated and the Veteran is given the opportunity to 
participate in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice concerning any element of a claim 
is presumed prejudicial, and VA then bears the burden of 
rebutting this presumption.  However, a recent Supreme Court 
case, Shinseki v. Sanders, 556 U. S. ___ (2009), reversed the 
Federal Circuit's holding.  The Supreme Court held that the 
Federal Circuit placed an "unreasonable evidentiary burden 
upon the VA..." by creating a presumption of prejudice with 
regard to deficient VCAA notice.  (slip. op. at 11).  The 
Supreme Court stated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency in notifying a Veteran about what further 
information was necessary to substantiate his claim had a 
"natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence the VA would obtain and 
what portions the Veteran must provide did not.  (slip. op. 
at 3).  



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

A letter satisfying the VCAA notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 
2005, prior to initially adjudicating his claim in the 
February 2006 decision at issue in this appeal.  The letter 
informed him of the evidence required to substantiate his 
claim.  Additionally, the letter notified him of his and VA's 
respective responsibilities in acquiring supporting evidence.  

And as for the Dingess requirement that a Veteran also 
receive additional notice concerning the downstream 
disability rating and effective date elements of his claim, 
since the Board is denying his underlying claim for service 
connection, the downstream disability rating and effective 
date elements of the claim are ultimately moot.  Therefore, 
failure to provide notice concerning these downstream 
elements of his claim is non-prejudicial, i.e., harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
See also 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by 
collecting all relevant evidence in support of his claim, 
which is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO obtained his service treatment records (STRs) and 
service personnel records (SPRs).  There are no additional 
records concerning any evaluation and/or treatment during the 
many years since his military service ended.  A VA medical 
examination and nexus opinion are not needed to fairly decide 
this appeal because, despite his contentions to the contrary, 
there is no suggestion in the record that his bilateral pes 
planus was either caused or made chronically worse, i.e., 
aggravated by his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4).  There is only his 
unsubstantiated lay allegation, which, while sufficient to 
address any symptoms (pain, etc.) he may have experienced 
during service and during the many years since his discharge 
that may be associated with his bilateral pes planus, 
does not suggest the disorder, itself, bears any relationship 
to his military service.  See Duenas v. Principi, 18 Vet. 
App. 512, 518-519 (2004).  The Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159(c)(4).

II.  Entitlement to Service Connection for Pes Planus

The Veteran contends his bilateral pes planus, more commonly 
known as flat feet, was aggravated by the activities 
(presumably physical) of his military service.  See his 
Notice of Disagreement (NOD), received in May 2006.

Pes planus is sometimes a congenital abnormality, whereas 
other times traumatic, meaning the result of trauma.  If 
congenital, then it necessarily pre-dated the Veteran's 
military service and is not a consequence of a disease or 
injury within the meaning of applicable legislation.  Thus, 
it generally cannot be service connected as a matter of 
express VA regulation unless there is additional disability 
due to aggravation during service by superimposed condition.  
38 C.F.R. §§ 3.303(c), 4.9.  See also VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90); Monroe v. Brown, 4 Vet. App. 513, 514- 
515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

38 C.F.R. § 3.303(c) further indicates that, in regards to 
pre-service disabilities noted in service, there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established no additional or confirmatory evidence is 
necessary.  Section 3.303(c) goes on to indicate this 
determination includes situations where the manifestation of 
symptoms of chronic disease from the date of enlistment, or 
so close thereto, that the disease could not have originated 
in so short a period will establish pre-service existence 
thereof.  

Although in his May 2006 NOD the Veteran is seemingly 
acknowledging having had pes planus prior to beginning his 
military service, it was not noted either by subjective 
complaint or objective clinical finding during his October 
1955 military entrance examination.  Every Veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id., at (b)(1).

The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.).

A preliminary consideration for the Board, then, is whether 
the presumption of soundness attached to the Veteran upon 
entering service.  There is no evidence of record indicating 
whether he had pes planus before entering the military in 
October 1955 - except, as mentioned, the statement he has 
since made to this effect in his May 2006 NOD seemingly 
acknowledging that he did.  But as explained, his statement, 
alone, is insufficient to rebut the presumption of soundness, 
especially since the report of his October 1955 military 
entrance examination does not contain any reference or other 
mention of a condition or abnormality regarding his feet such 
as pes planus.  Thus, without any notation supporting his 
seeming acknowledgement of pre-existing pes planus, within 
the meaning of 38 C.F.R. § 3.304(b)(1), it is presumed he did 
not have the condition when entering service in October 1955.  
See Bagby, 1 Vet. App. at 227.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service beyond its normal progression.  
VAOPGCPREC 3-2003 (July 16, 2003).  The U. S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
adopted the General Counsel's position.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  


The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.  

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the non-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

As for rebutting this presumption of soundness, the Board 
finds that there simply is no clear and unmistakable evidence 
of a pre-existing condition to do this.  There are only a 
relatively few records in the claims file for consideration, 
and of those none refers either explicitly or implicitly to 
pre-existing pes planus.  The question then becomes whether 
the Veteran has this condition as a result of his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

That is to say, service connection will be warranted if it is 
shown the condition resulted from an injury sustained or a 
disease contracted in the line of duty during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Put another way, to establish entitlement to service 
connection, there must be:  (1) a medical diagnosis of the 
currently claimed disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a relevant disease or injury; and (3) medical evidence of 
a nexus between the in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

For the most part, there is no mention of pes planus in the 
Veteran's STRs, either in the way of a relevant subjective 
complaint or objective clinical finding such as a pertinent 
diagnosis.  The only exception was when he was examined in 
October 1957 for discharge from service when it was indicated 
he had 2nd degree pes planus.  But even then, the examiner 
indicated the condition was "asymptomatic" and "NCD", 
meaning "not [then] currently disabling."  
This goes against any notion that the physical and other 
activity coincident with the Veteran's military service had 
any impact on his pes planus.  This is especially true since 
there also is no indication - other than his unsubstantiated 
lay allegation, suggesting he had any adverse effects of this 
condition for many ensuing years, indeed decades, after 
completion of his military service.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).  In fact, there has been no diagnosis 
of pes planus either contemporaneous to or since the Veteran 
filed his claim for this condition in December 2005.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the 
date of application, not for past disability).



That said, pes planus is the type of disorder capable of even 
lay observation because anyone can notice flat feet.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).

Ultimately, though, even assuming for the sake of argument 
the Veteran has met his threshold preliminary burden of 
establishing that he presently has pes planus, see Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed), there still is no competent evidence of record 
indicating his pes planus, if not congenital (and therefore 
not pre-existing his military service), is the result of 
trauma sustained while in the military as a result of 
physical or other exertional activity of the type claimed.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge" - such as causation or the 
etiology of a condition).  And if per chance his pes planus, 
instead, is a congenital abnormality (and therefore 
necessarily pre-dated his military service), there is no 
evidence of record substantiating his allegation that this 
condition was permanently exacerbated (i.e., chronically 
aggravated) by the physical and other activity involved with 
his military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Indeed, to the contrary, according to the report of his 
October 1957 discharge examination, his 2nd degree pes planus 
was at the time "asymptomatic" and "NCD", which, again, 
means "not [then] currently disabling."



The fact that there has been no complaint of pes planus or 
associated symptoms during the many years, indeed decades, 
since the Veteran's military service ended, including at the 
time of filing his VA application for benefits related to 
this condition, further supports the conclusion that he does 
not have resulting disability arising out of his military 
service that would warrant his entitlement to these requested 
benefits.  And while, as mentioned, pes planus, by its very 
nature, is the type of condition that is readily capable of 
even lay observation, this is not tantamount to concluding 
the Veteran has any resulting disability attributable to his 
military service, the requirement for establishing his 
entitlement to service connection.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")) and Rucker v. Brown, 10 Vet. 
App. 67 (1997) (competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  See, too, Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005) (indicating the 
Veteran is competent to report physical symptoms and other 
evidence of symptomatology, and his testimony in that regard 
is entitled to some probative weight).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bilateral pes planus.  So there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 U.S.C.A. § 5107(b).  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim for service connection for bilateral pes planus is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


